Case 1:18-cr-00204-NGG-VMS Document 715 Filed 06/14/19 Page 1 of 1 PageID #: 6974
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

  FR:KKO                                          271 Cadman Plaza East
  F. #2017R01840                                  Brooklyn, New York 11201



                                                  June 14, 2019

  By ECF and Courtesy Copy by Interoffice Mail

  The Honorable Nicholas G. Garaufis
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

               Re:       United States v. Clare Bronfman
                         Criminal Docket No. 18-204 (S-3) (NGG)

  Dear Judge Garaufis:

                Enclosed please find a proposed Order of Forfeiture (the “Order”) in the
  above-captioned case, the terms of which the defendant, Clare Bronfman, has agreed to. The
  government respectfully requests that the Court “so order” and enter the enclosed Order
  pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure.

               Thank you for Your Honor’s consideration of this submission.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                            By:    /s/ Karin Orenstein
                                                  Karin Orenstein
                                                  Assistant U.S. Attorney
                                                  (718) 254-6188

  Encl.: Order of Forfeiture
  cc:    Counsel of Record (by ECF)
